DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed February 3, 2021 have been fully considered but they are not persuasive. Regarding claim 14, the applicant’s asserts that the camera modules 104a and 104b do not disclose a scale. The examiner respectfully disagrees. Claim 14 merely recites a scale, but does not recite what kind of form of scale. The camera modules 104a and 104b disclosed in Stieff et al are used to provide data that is for measuring wheel alignment or vehicle body position (see [0029], [0034]). Therefore, in the context of Stieff et al, the camera modules 104a and 104b act as a scale or provide scale functionality by providing measurement data, and thus disclose a horizontal scale as recited in the claim. The 35 USC 102(a)(2) rejection of claims 14 and 29 is therefore maintained.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-26, and 28-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 13, 15-22, 24-26, and 28-30  of U.S. Patent No. 10,794,996. 
Instant Application 16/852,900
U.S. Patent No. 10,794,996
Claim 1. (Original) A calibration device, comprising: 
a base support; 

an upright support mounted on the base support, the upright support comprising: a lifting guide rail comprising two vertical guide rails, the two vertical guide rails being disposed in parallel in a vertical direction and spaced apart from each other; and a lifting screw rod disposed in the vertical direction;

a motor configured to drive the lifting screw rod to rotate; 

a beam assembly mounted to the lifting guide rail and configured to move relative to the lifting guide rail along the vertical direction, the beam assembly comprising: a supporting member, the supporting member comprising: a supporting body; 

a movable block fixedly attached to the supporting body, wherein the movable block is mated with the lifting screw rod through threads, the lifting screw rod being configured to drive the movable block to move in the vertical direction when the lifting screw rod rotates; 


a first sliding block fixedly attached to the supporting body and movably mounted to a first vertical guide rail of the two vertical guide rails, the first sliding block being configured to slide along the first vertical guide rail; and Page 2 of 9Application Serial No. 16/852,900PATENT Reply to office action of Nov. 13, 2020Docket: CU-74733FG a second sliding block fixedly attached to the supporting body and movably mounted to a second vertical guide rail of the 




















and a horizontal scale disposed on each of two sides of the horizontal guide rail.


a base support;  

an upright support 
mounted on the base support, the upright support comprising a lifting guide 
rail disposed in a vertical direction and a lifting screw rod disposed in the 
vertical direction; 


a motor configured to drive the lifting screw rod to rotate;  

and a beam assembly mounted to the lifting guide rail and configured to move relative to the lifting guide rail along the vertical direction, the beam assembly comprising: a supporting member, the supporting member 
comprising: a supporting body;  

a movable block fixedly attached to a first 
side of the supporting body, the movable block being disposed on a middle part of the supporting body, wherein the movable block is mated with the lifting screw rod through threads, the lifting screw rod being configured to drive the movable block to move in the vertical direction when the lifting screw rod rotates;  
and a sliding block fixedly attached to the first side of the 
supporting body, the sliding block being movably mounted to lifting guide rail 
and configured to slide along the lifting guide rail in the vertical direction;  
and a horizontal guide rail configured to be mounted to a second side of the 

  Claim 16.  The calibration device according to claim 15, wherein the lifting 
guide rail comprises two vertical guide rails, the two vertical guide rails being disposed in parallel in the vertical direction and spaced apart from each 
other.  
    Claim 17.  The calibration device according to claim 16, wherein the sliding 
block comprising: a first sliding block fixedly attached to the first side of 
the supporting body and movably mounted to a first vertical guide rail of the 
two vertical guide rails, the first sliding block being configured to slide 
along the first vertical guide rail;  and a second sliding block fixedly 
attached to the first side of the supporting body and movably mounted to a 
second vertical guide rail of the two vertical guide rails, the second sliding 
block being configured to slide along the second vertical guide rail.

27.  The calibration device according to claim 15, further comprising: a 
horizontal scale disposed on each of both sides of the horizontal guide rail. 


Claim 22
Claim 4
Claim 24
Claim 5
Claims 16 and 20
Claim 6
Claim 21
Claim 7
Claim 22
Claim 8
Claim 25
Claim 9
Claim 19
Claim 10
Claim 18

Claim 26
Claim 12
Claim 28
Claim 13
Claim 29
Claim 14
Claim 1
Claim 15
Claim 1
Claim 16
Claim 2
Claim 17
Claim 3
Claim 18
Claim 1
Claim 19
Claim 17
Claim 20
Claim 19
Claim 21
Claim 18
Claim 22
Claim 26
Claim 23
Claim 30
Claim 24
Claim 20
Claim 25
Claim 21
Claim 26
Claim 22
Claim 28
Claim 24
Claim 29
Claim 25
Claim 30
Claim 13



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claims 14 and 29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stieff et al 20190249985 (hereinafter Stieff).
Regarding claim 14, Stieff discloses a calibration device (100, see figs. 2-6, [0026]), comprising:
a base support (108, see figs. 2-5, [0033]);
an upright support mounted on the base support (102, see figs. 2-5, [0027]);
a beam assembly mounted to the upright support and configured to move relative to the upright support along a vertical direction, wherein the beam assembly comprises a horizontal guide rail (404, see figs. 2-5, [0034]); and
a horizontal scale disposed on each of two sides of the horizontal guide rail (104a, 104b, see figs. 2-5, [0034]).
Regarding claim 29 as applied to claim 14, Stieff further discloses wherein the upright support comprises a handle (402, see figs. 2-5, [0032]).	 
Allowable Subject Matter
The indicated allowability of claims 1, 3-13,15-26, 28, and 30 is withdrawn in view of the obviousness-type double patenting rejection over claims 15-22, 24-26, 28, and 29  of U.S. Patent No. 10,794,996 above.
Claims 2 and 27 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 2 recites wherein the movable block, the first sliding block and the second sliding block are disposed on a same side of the supporting body; wherein the movable block and the horizontal guide rail are 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUMIDE T AJIBADE AKONAI whose telephone number is (571)272-6496.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUMIDE AJIBADE AKONAI/Primary Examiner, Art Unit 3648